DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 11, 13, 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chang (WO2017/180202A1 hereinafter Chang).
As to claim 1, Chang discloses in Figs. 1-7, A magnetic-inertial global positioning system mounted on a platform (paras 0002-0003), the global positioning system comprising: an inertial system configured to determine an approximate latitude associated with an approximate global position of the platform (paras 0008-0009); a magnetometer system configured to determine an ambient magnetic field at the approximate global position (paras 0007-0008); and a location processor (processing unit as shown in Fig. 7) configured to compare the ambient magnetic field with a predetermined magnetic field profile to determine an approximate longitude along the determined approximate latitude to determine the approximate global position of the platform (paras 0009-0011).

As to claims 5, 14, Chang discloses in Figs. 1-7, wherein the predetermined magnetic field profile is a predetermined latitude magnetic field profile that comprises magnetic field component values in each of three orthogonal axes along a 360.degree Profile of the approximate latitude (paras 0008-0009), wherein the location processor (Processing unit as shown in Fig. 7) is configured to compare the ambient magnetic field along the predetermined latitude magnetic field profile to determine the approximate longitude associated with the approximate global position (paras 0009-0011).
As to claim 11, Chang discloses in Figs 1-7, a method for determining an approximate global position of a platform (paras 0002-0003), the method comprising: determining an approximate latitude associated with an approximate global position of the platform via an inertial system associated with the platform (paras 0008-0009); determining an ambient magnetic field at the approximate global position via a magnetometer system associated with the platform (paras 0007-0008); and accessing a predetermined magnetic field profile from a memory associated with the platform (as shown in Fig. 7); comparing the ambient magnetic field with the predetermined magnetic field profile to determine an approximate longitude along the determined approximate latitude to determine the approximate global position of the platform (paras 0009-0011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO2017/180202A1 hereinafter Chang), in view of Lemp (US 2005/0046581 hereinafter Lemp)
As to claims 2, 12, Chang discloses in Figs. 1-7, all of the limitations except for tracking the celestial body. 
However, Lemp discloses in Fig. 4, tracking paths of the celestial using the processor (52 as shown in Fig. 4, and paras 0089-0096).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Chang and provide tracking paths of the celestial using the processor (52 as shown in Fig. 4, and paras 0089-0096), as taught by Lemp for easily determining the approximate latitude to base on tracking the paths of the celestial.
As to claim 3, Chang discloses in Figs 1-7, wherein the accelerometer system (Accelerometer as shown in Fig. 7) comprises a plurality of accelerometers (portions for measure earth gravity components Gx, Gy, Gz as shown in Fig. 7) associated with each of three orthogonal axes that are configured to collectively determine the down vector, wherein the gyroscope system (Gyroscope as shown in Fig. 7) comprises a plurality of gyroscopes (portions for measure Earth spin Components Sx, Sy, Sz as shown in 
As to claim 6, Lemp discloses in Fig. 4, further comprising a celestial tracking system configured to perform at least one stellar observation relative to the approximate global position, wherein the location processor is further configured to determine an approximate present time based on the at least one stellar observation (paras 0089-paras 0096).
Allowable Subject Matter
Claims 17-20 allowed.
Claims 7, 8-10, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7, 8-10, and 15-16, the prior art does not disclose further comprising an internal clock configured to provide an initial time estimate, wherein the location processor is further configured to refine the initial time estimate in response to the at least one stellar observation, as recited in claim 7, 15; wherein the inertial system is configured to determine the approximate latitude while the vehicle remains stationary at an initial location, wherein the inertial system is further configured to collect inertial data during motion of the vehicle from the initial location to generate navigation data, wherein the magnetometer system is further configured to determine the ambient magnetic field during the motion along a motion trajectory that is determined based on the navigation data, and wherein the location processor is configured to refine the approximate global position based on comparing the determined ambient magnetic field along the motion trajectory with the predetermined magnetic field profile, as recited in claims 8-9, 16; further comprising a magnetic model database configured to store a global magnetic field map of a celestial body associated with the approximate global position, the global magnetic field map comprising the predetermined magnetic field profile, wherein the location processor 
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        2/10/2021